Case 1:20-cv-22054-DPG Document 15 Entered on FLSD Docket 09/08/2020 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                Civil Action No. 1:20-cv-22054-DPG

  SISVEL INTERNATIONAL S.A.,
  3G LICENSING S.A., and SISVEL S.p.A.,

                         Plaintiffs,

         v.                                            JURY TRIAL DEMANDED

  NOETIC, INC. and SUN CUPID
  TECHNOLOGY (HK) LTD.

                         Defendants.


               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
              ONLY AS TO DEFENDANT SUN CUPID TECHNOLOGY (HK) LTD.

         Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Sisvel International S.A.,

  3G Licensing S.A., and Sisvel S.p.A. (“Plaintiffs”) hereby dismiss this action against Defendant

  Sun Cupid Technology (HK) Ltd. (“Sun Cupid”) without prejudice. According to Rule 41(a)(1),

  an action may be dismissed by the plaintiff without order of court by filing a notice of dismissal at

  any time before service by the adverse party of an answer. Defendant Sun Cupid has not yet

  answered the Complaint. Accordingly, Plaintiffs voluntarily dismiss this action against Defendant

  Sun Cupid without prejudice pursuant to Rule 41(a)(1). Each party shall bear its own costs,

  expenses, and attorneys’ fees.




                                   [Signature Appears on Next Page]




                                                   1
Case 1:20-cv-22054-DPG Document 15 Entered on FLSD Docket 09/08/2020 Page 2 of 2




  Dated: September 8, 2020          /s/Jorge Espinosa
                                    Jorge Espinosa, Esq.
                                    Florida Bar No: 779032
                                    jorge.espinosa@gray-robinson.com
                                    Francesca Russo, Esq.
                                    Florida Bar No.: 174912
                                    francesca.russo@gray-robinson.com
                                    Robert R. Jimenez, Esq.
                                    Fla. Bar. No. 72020
                                    robert.jimenez@gray-robinson.com
                                    GRAY | ROBINSON, P.A.
                                    333 S.E. 2nd Ave., Suite 3200
                                    Miami, FL 33131
                                    Tel: 305-416-6880
                                    Fax: 305-416-6887

                                    Attorneys for Plaintiffs
                                    SISVEL INTERNATIONAL S.A.,
                                    3G Licensing, S.A., and SISVEL S.p.A.




                                       2
